DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 01/31/2022 are acknowledged.  
In light of claim amendments, the previous 112(b) and 102 rejections have been withdrawn. 
However, amended claims raise new issues and accordingly, a new 112(a) written description rejection is made.
Claim objections
Claim 7 is objected to because of the following informalities:  the recited star indicates the sites of unpaired electrons in the claim language. It should be changed to “unpaired electron”, because radical has to have single electron by definition.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
Claim 7 is drawn to a free radical Hy having the formula I with the recited definitions for the variables. Dependent claims are drawn to species of formula I. 
By definition radical is an atom or molecule comprises a single unpaired election, which is an active species in various chemical reactions, such as polymerization etc. To generate a radical, the reaction needs initiators and end the reaction, the conditions require a terminator. 
So, the issue is in the definition of “free radical” for the claimed invention, because the specification failed to describe its preparation either explicitly or implicitly. In its absence of clear scope or its description, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art.  
The specification at several places mentioned it as a hydrophobic radical and also showed its conjugation to co-poly amino acid via a covalent bond. The Table IA recites structures of hydrophobic molecules before drafting onto the co-polyamino acid, but these are not radicals. The preparative methods are shown for hydrophobic molecules, but not radicals. The Tables 1B, 1D and IE recite co-polyamino acid bearing carboxylate charges and hydrophobic radicals, but in fact these are hydrophobic molecules. The preparative method for the conjugates, for example AB1-AB20 are described in examples AB1 to AB20. But none of the examples showed the reaction between hydrophobic “radical” comprising unpaired electrons and co-polyamino acid.   So, the specification failed to describe claimed radical based on its definition in the claim, to show possession of the invention as claimed. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163). 
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. Throughout specification applicants discussed hydrophobic molecule, but not radical. No evidence is either described or shown for the claimed radical. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
Shown data or description is limited to hydrophobic molecules and its interaction with co-polyamino acids. Moreover, these reactions are nucleophilic substitutions, not radical interactions. But none of the examples showed the reaction between hydrophobic “radical” comprising unpaired electrons and co-polyamino acid.  So, the specification failed to describe claimed radical based on its definition in the claim, to show possession of the invention as claimed. 
 (C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention: 
By definition, a radical is an atom or molecule comprises a single unpaired election, which is an active species in various chemical reactions, such as polymerization etc. To generate a radical, the reaction needs initiators and end the reaction, the conditions require a terminator. In making the Hy molecules there is no mention of initiators or terminators. The shown preparative methods are nothing but nucleophilic substitution reactions, which is similar the reactions mentioned in Cheng et al [Cheng, J., Deming, T.J. (2011). Synthesis of Polypeptides by Ring-Opening Polymerization of α-Amino Acid N-Carboxyanhydrides. In: Deming, T. (eds) Peptide-Based Materials. Topics in Current Chemistry, vol 310].  
Based on the above reasoning, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to envision applicants claimed “radical” and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658